Exhibit 10.1

 



May 12, 2020

 

Landcadia Holdings II, Inc.
1510 West Loop South
Houston, Texas 77027

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Landcadia Holdings II, Inc., a Delaware corporation (the “Company”),
and Jefferies LLC, as representative (the “Representative”) of the several
underwriters (each, an “Underwriter” and collectively, the “Underwriters”),
relating to the underwritten initial public offering (the “Public Offering”) of
27,500,000 units, including the issuance of 4,125,000 units as a result of the
underwriters’ exercise of their over-allotment option in full (the “Units”),
each comprised of one share of the Company’s Class A common stock, par value
$0.0001 per share (the “Common Stock”), and one-third of one redeemable warrant.
Each whole warrant (each, a “Warrant”) entitles the holder thereof to purchase
one share of Common Stock at a price of $11.50 per share, subject to adjustment
as described in the Prospectus (as defined below). The Units were sold in the
Public Offering pursuant to a registration statement on Form S-1 and prospectus
(the “Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”) and are listed on The Nasdaq Capital Market
(“Nasdaq”). Certain capitalized terms used herein are defined in paragraph 9
hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the undersigned member of the board of directors of
the Company (the “Director”), hereby agrees with the Company as follows:

 

1.The Director agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination he shall (i) vote any shares of Common Stock owned by him in favor
of any proposed Business Combination and (ii) not redeem any shares of Common
Stock owned by him in connection with such stockholder approval. If the Company
seeks to consummate a proposed Business Combination by engaging in a tender
offer, the Director agrees that he will not seek to sell any shares of Common
Stock owned by him to the Company in connection therewith.

 

2.(a) The Director hereby agrees that in the event that the Company fails to
consummate a Business Combination within 24 months from the closing of the
Public Offering, or such later period approved by the Company’s stockholders in
accordance with the Company’s third amended and restated certificate of
incorporation (as it may be amended from time to time, the “Charter”), the
Director shall take all reasonable steps to cause the Company to (i) cease all
operations except for the purpose of winding up, (ii) as promptly as reasonably
possible but not more than 10 business days thereafter, subject to lawfully
available funds therefor, redeem 100% of the Common Stock sold as part of the
Units in the Public Offering (the “Offering Shares”), at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account (as defined below), including interest earned on the funds held in the
Trust Account and not previously released to the Company to pay its taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding Offering Shares, which redemption will completely extinguish
all Public Stockholders’ rights as stockholders (including the right to receive
further liquidating distributions, if any), subject to applicable law, and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Director agrees to not propose any amendment
to the Charter to modify the substance or timing of the Company’s obligation (i)
to redeem 100% of the Offering Shares if the Company does not complete a
Business Combination by the date set forth in the Charter or (ii) to provide for
redemption in connection with a Business Combination, unless the Company
provides its public stockholders with the opportunity to redeem their shares of
Common Stock upon approval of any such amendment at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its taxes, divided by the number of
then outstanding Offering Shares.

 



 

 

 

(b)       The Director acknowledges that he has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares held by him, if any. The Director hereby further waives,
with respect to any shares of Common Stock held by him, if any, any redemption
rights he may have in connection with the consummation of a Business
Combination, including, without limitation, any such rights available in the
context of a stockholder vote to approve such Business Combination or a
stockholder vote to approve an amendment to the Charter to modify the substance
or timing of the Company’s obligation to redeem 100% of the Offering Shares if
the Company has not consummated a Business Combination within the time period
set forth in the Charter or in the context of a tender offer made by the Company
to purchase shares of Common Stock (although the Director and his affiliates
shall be entitled to redemption and liquidation rights with respect to any
Offering Shares it or they hold if the Company fails to consummate a Business
Combination within the time period set forth in the Charter).

 

3.The Director hereby agrees and acknowledges that: (i) the Underwriters and the
Company would be irreparably injured in the event of a breach by such Director
of his obligations under paragraphs 1, 2, 3, 5(a), and 5(b), as applicable, of
this Letter Agreement (ii) monetary damages may not be an adequate remedy for
such breach and (iii) the non-breaching party shall be entitled to injunctive
relief, in addition to any other remedy that such party may have in law or in
equity, in the event of such breach.

 

4.(a) The Director agrees that he shall not Transfer any Founder Shares (or any
shares of Common Stock issuable upon conversion thereof) until the earlier of
(A) one year after the completion of the Company’s initial Business Combination
or (B) subsequent to the Business Combination, (x) if the last sale price of the
Common Stock equals or exceeds $12.00 per share (as adjusted for stock splits,
stock dividends, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination or (y) the date on which the Company
completes a liquidation, merger, capital stock exchange, reorganization or other
similar transaction that results in all of the Company’s stockholders having the
right to exchange their shares of Common Stock for cash, securities or other
property (the “Founder Shares Lock-up Period”).

 



 2 

 

 

(b)                       Each Sponsor and each Insider agrees that it, he or
she shall not Transfer any Private Placement Warrants (or shares of Common Stock
issued or issuable upon the exercise of the Private Placement Warrants), until
30 days after the completion of a Business Combination (the “Private Placement
Warrants Lock-up Period”, together with the Founder Shares Lock-up Period, the
“Lock-up Periods”).

 

(c)            Notwithstanding the provisions set forth in paragraphs 5(a) and
(b), Transfers of the Founder Shares, Private Placement Warrants and shares of
Common Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Director and
any of his permitted transferees (that have complied with this paragraph 5(c)),
are permitted (a) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any members of the
Sponsors or any affiliates of the Sponsors; (b) in the case of an individual, by
gift to a member of such individual’s immediate family or to a trust, the
beneficiary of which is a member of such individual’s immediate family, an
affiliate of such individual or to a charitable organization; (c) in the case of
an individual, by virtue of laws of descent and distribution upon death of such
individual; (d) in the case of an individual, pursuant to a qualified domestic
relations order; (e) by private sales or transfers made in connection with any
forward purchase agreement or similar arrangement or in connection with the
consummation of an initial Business Combination at prices no greater than the
price at which the shares or warrants were originally purchased; (f) in the
event of the Company’s liquidation prior to the completion of an initial
Business Combination; or (g) by virtue of the laws of the State of Delaware or
the organizational documents of either Sponsor’s upon dissolution of either
Sponsor; provided, however, that in the case of clauses (a) through (e) or (g),
these permitted transferees must enter into a written agreement with the Company
agreeing to be bound by the transfer restrictions herein and the other
restrictions contained in this Agreement and by the same agreements entered into
by the Sponsors with respect to such securities (including provisions relating
to voting, the Trust Account and liquidating distributions).

 

5.The Director represents and warrants that he has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked. The Director’s biographical information furnished to the
Company (including any such information included in the Prospectus) is true and
accurate in all respects and does not omit any material information with respect
to the Director’s background. The Director’s questionnaire furnished to the
Company is true and accurate in all respects. The Director represents and
warrants that: he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; he has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding.

 



 3 

 

 

6.Except as disclosed in the Prospectus, neither the Sponsors nor any officer,
nor any affiliate of the Sponsors or any officer, nor any director of the
Company, nor the Director shall receive from the Company any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate, the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances up to an aggregate of $300,000 made to the Company by the
Sponsors; payment to FEI for certain office space, utilities and secretarial and
administrative support as may be reasonably required by the Company for a total
of $10,000 per month; reimbursement for any reasonable out-of-pocket expenses
related to identifying, investigating and consummating an initial Business
Combination; payment of a customary financial advisory fee to an affiliate of
Jefferies in an amount that constitutes a market standard financial advisory fee
for comparable transactions at the closing of the Company’s initial Business
Combination; provided that no agreement with Jefferies or its affiliates will be
entered into, and no fees for such services will be paid to Jefferies or its
affiliates, prior to the date that is 90 days from the date of the Prospectus,
unless the Financial Industry Regulatory Authority, Inc. determines that such
payment would not be deemed underwriting compensation in connection with the
Public Offering; and repayment of loans, if any, and on such terms as to be
determined by the Company from time to time, made by the Sponsors or any of the
Company’s officers or directors to finance transaction costs in connection with
an intended initial Business Combination, provided, that, if the Company does
not consummate an initial Business Combination, a portion of the working capital
held outside the Trust Account may be used by the Company to repay such loaned
amounts so long as no proceeds from the Trust Account are used for such
repayment. Up to $1,500,000 of such loans may be convertible into warrants at a
price of $1.50 per warrant at the option of the lender. Such warrants would be
identical to the Private Placement Warrants, including as to exercise price,
exercisability and exercise period.

 

7.The Director has full right and power, without violating any agreement to
which it is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and, as applicable, to serve as a director on the board of
directors of the Company.

 

8.As compensation for service on the board of directors of the Company by each
Insider serving as an “independent” member of the board of directors of the
Company under Nasdaq listing standards and applicable Commission rules (each, an
“Independent Director”), if the Company consummates its initial Business
Combination, the Company shall pay $100,000 to each Independent Director at the
time of the consummation of the initial Business Combination so long as such
Independent Director has continuously served as an Independent Director until
such time.

 



 4 

 

 

9.As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Capital
Stock” shall mean, collectively, the Common Stock and the Founder Shares; (iii)
“Founder Shares” shall mean (a) the 7,906,250 shares of the Company’s Class B
common stock, par value $0.0001 per share, held by the Sponsors; (iv) “Initial
Stockholders” shall mean the Sponsors and any director or officer that holds
Founder Shares; (v) “Private Placement Warrants” shall mean the Warrants to
purchase up to 5,883,333 shares of Common Stock that the Sponsors purchased for
an aggregate purchase price of $8,825,000, or $1.50 per Warrant, in a private
placement that occurred simultaneously with the consummation of the Public
Offering; (vi) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Sponsor” shall mean each of Fertitta
Entertainment Inc. (“FEI”) and Jefferies Financial Group Inc. (“Jefferies”)
(collectively, the “Sponsors”); (viii) “Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering were deposited;
(ix) “Transfer” shall mean the (a) sale of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Exchange Act, and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause (a)
or (b); and (x) “Warrants” shall mean the Private Placement Warrants and public
warrants.

 

10.The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

11.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 



 5 

 

 

12.No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Director and his respective successors, heirs and assigns and permitted
transferees.

 

13.Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

14.This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

15.This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

16.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.

 

17.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

18.This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided further
that paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 

 6 

 

 

 

Sincerely,

 



  By:    /s/ Scott Kelly       Name: Scott Kelly  

 



 

 

Acknowledged and Agreed:

 

LANDCADIA HOLDINGS II, INC.

 



By: /s/ Steven L. Scheinthal     Name: Steven L. Scheinthal     Title:   Vice
President  



 

 

 



[Signature Page to Letter Agreement]

